Title: From Thomas Jefferson to Thomas Mann Randolph, 26 July 1795
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Monticello July 26. 95.

Mr. Stuart having thought it best to associate a careful person at Staunton with James, they arrived here this morning with their sorrowful charge. They found here my sisters Bolling Carr and Marks. It is great consolation to us that your stay at Staunton had been so long as to render it impossible that the journey could have had any effect on the accident which happened. Anne and Jefferson are in high health. Mrs. Bolling is still afflicted with her rheumatism and her daughter and both servants are laid up with the fever and ague the consequence of their stay in Goochland. We all join in love to you both and trust you are looking forward with hope to the restoration of your own health and as early a return to us as is consistent with that. God bless you both. Yours affectionately

Th: Jefferson

